19. Consumer rights (final vote) (
rapporteur. - (DE) Madam President, I want to keep my remarks short. The vote actually took place in March and what we are now witnessing is the final vote. Since we took three years to reach this compromise, I would like to point out that the Council and Commission cooperated particularly effectively here. In particular, the Hungarian and Belgian Presidencies did some really excellent work. My fellow Members from the other groups, Mrs Gebhardt, Mr Rochefort, Mrs Turunen, Mr Triantaphyllides and Mr Wieland and above all you, Madam President, as fellow rapporteur, have made an enormous contribution. I would like to thank you warmly for this. I believe that this directive will represent a significant step in developing the internal market in the interests of both consumers and businesses.
on behalf of the S&D Group. - (DE) Madam President, as we know, this is a democratic institution, and from time to time we need to apply the rules of democracy. That is why I have chosen to speak again now that this package is to be concluded because I have an important question to ask about this package on behalf of my group. You have a clear majority for the line you are taking here. There is no doubt about this and we have accepted this situation, even though we do not agree with you. However, because the process is not yet concluded, I have one question. The answer to this question will have a major bearing on how our group approaches further procedures.
We have now raised two important points in the form of questions to the Council in the Wortmann-Kool report and the Ferreira report, setting out the position of Parliament and asking the Council now to change its position. That is all well and good. I would now like to ask you the following question: what do you intend to do if the Council does not change its position? Will you reject the package? Will we have a second reading? If so, then we are ready to fight this all the way with you. Or will you approve the package nonetheless? In the light of this postponement I believe that this is an extremely important question for Parliament.
Mr Schulz, I have given you the floor but I do not want to open what is clearly a political debate on the file that we have just voted on.
(Applause)
This could take some time. We have an enormous number of votes to get through. The political debate will continue.
(Protests)
I will give the floor briefly to Mr Daul and Mr Verhofstadt and then it is finished.
on behalf of the PPE Group. - (FR) Madam President, you know that I am always very brief.
Martin, we are proper Democrats - you respect democracy and so do we. It is true that it is easier to win than to lose. We will continue the negotiations and at the beginning of July, we will take a final vote on the report after negotiation.
on behalf of the ALDE Group. - Madam President, I simply want to say to Martin, on behalf of my group, that we shall continue the fight for this important package and for the vote by Parliament, including all the elements of the package.
And we will continue these negotiations and continue this fight, so he can count on us. But, after this vote, I also now count on the constructive help of the Socialists to win this battle.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, this morning I read a moving appeal for the future of the European Union by three of my fellow Members in a German daily newspaper. Such a show of unity is generally always very moving. However, it is evident when it comes to the regulation of the financial markets and the balancing of social justice that this unity is weak on detail. I believe that we should not try to conceal political dissent at this point, but rather that we should argue and debate in a transparent way on the direction of policy, even in times of crisis, as a service to the citizens of Europe.
The Commission has sent us the following statement on the amendments adopted by Parliament.
'The Commission recalls its commitment towards ensuring that Member States establish correlation tables linking the transposition measures they adopt with the EU directive and communicate them to the Commission in the framework of transposing EU legislation, in the interest of citizens, better-law making and increasing legal transparency and to assist the examination of the conformity of national rules with EU provisions.
'The Commission regrets the lack of support for the provision included in the proposal for a Directive of the European Parliament and of the Council on consumer rights, amending Council Directive 93/13/EEC and Directive 1999/44/EC of the European Parliament and of the Council and repealing Council Directive 85/577/EEC and Directive 97/7/EC of the European Parliament and of the Council, which aimed at rendering the establishment of correlation tables obligatory.
'The Commission, in a spirit of compromise and in order to ensure the immediate adoption of that proposal, can accept the substitution of the obligatory provision on correlation tables included in the text with a relevant recital encouraging Member States to follow this practice.
'However, the position followed by the Commission in this file shall not be considered as a precedent. The Commission will continue its efforts with a view to finding together with the European Parliament and the Council an appropriate solution to this horizontal institutional issue.'